OPINION — AG — A MORTGAGE CONVEYED TO THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY TO SECURE A LOAN FROM SAID AUTHORITY IS, LIKEWISE, PROPERTY OF THE STATE, AND SUCH MORTGAGE IS THEREFORE NOT SUBJECT TO THE MORTGAGE REGISTRATION TAX REQUIRED TO BE PAID UNDER THE PROVISIONS OF 68 Ohio St. 1965 Supp., 1901-1910 [68-1901] — [68-1910] CITE: ARTICLE X, SECTION 6, 74 Ohio St. 1961 851-868 [74-851] — [74-868] 74 Ohio St. 1965 Supp., 869-875 [74-869] — [74-875] (CHARLES OWENS) FILENAME: m0000967 JOHN M. ROGERS STATE EXAMINER AND INSPECTOR ATTORNEY GENERAL OF OKLAHOMA — OPINION APRIL 13, 1967 OPINION — AG — A MORTGAGE CONVEYED TO THE OKLAHOMA INDUSTRIAL FINANCE AUTHORITY TO SECURE A LOAN FROM SAID AUTHORITY IS, LIKEWISE, PROPERTY OF THE STATE, AND SUCH MORTGAGE IS THEREFORE NOT SUBJECT TO THE MORTGAGE REGISTRATION TAX REQUIRED TO BE PAID UNDER THE PROVISIONS OF 68 Ohio St. 1965 Supp., 1901-1910 [68-1901] — [68-1910]  CITE: ARTICLE X, SECTION 6, 74 Ohio St. 1961 851-868 [74-851] — [74-868] 74 Ohio St. 1965 Supp., 869-875 [74-869] — [74-875] (CHARLES OWENS)